Exhibit For further information: Michele Lopiccolo, VP, Investor Relations Phone 504/576-4879, Fax 504/576-2897 mlopicc@entergy.com INVESTOR NEWS February 2, 2010 ENTERGY REPORTS FOURTH QUARTER EARNINGS NEW ORLEANS –Entergy Corporation reported fourth quarter 2009 earnings of $1.64 per share on an as-reported basis and $1.75 per share on an operational basis,as shown in Table 1below.A more detailed discussion of quarterly results begins on page 2 of this release. Table 1:Consolidated Earnings – Reconciliation of GAAP to Non-GAAP Measures Fourth Quarter and Year-to-Date 2009 vs. 2008 (Per share in U.S. $) Fourth Quarter Year-to-Date 2009 2008 Change 2009 2008 Change As-Reported Earnings 1.64 0.89 0.75 6.30 6.20 0.10 Less Special Items (0.11) (0.10) (0.01) (0.37) (0.31) (0.06) Operational Earnings 1.75 0.99 0.76 6.67 6.51 0.16 Weather Impact (0.01) (0.03) 0.02 (0.01) (0.02) 0.01 Operational Earnings Highlights for Fourth Quarter 2009 · Utility, Parent & Other’s results were higher due to lower income tax expense, lower non-fuel operation and maintenance expense and higher net revenue. · Entergy Nuclear’s earnings decreased as a result of higher income tax and non-fuel operation and maintenance expenses, partially offset by higher net revenue and other income. · Entergy’s Non-Nuclear Wholesale Assets’ results improved due to lower income tax expense. “Both our utility and non-utility nuclear businesses delivered strong operational performance during a period of extraordinary global economic and financial uncertainty,” said J. Wayne Leonard, Entergy’s chairman and chief executive officer.“Looking ahead, signs of an improving economic environment, our market-based point-of-view, adherence to our disciplined risk management and the strength of our cash position provide a foundation that supports our strategic, operational and financial goals.” Entergy’s business highlights include the following: · Entergy Texas completed storm recovery for Hurricane Ike in November when it executed $545.9 million of securitization financing.Also, a stipulation agreement was reached with the Louisiana Public Service Commission Staff in the storm proceedings in Louisiana. · Entergy Texas made a new rate case filing at the Public Utility Commission of Texas at the end of December · The Nuclear Regulatory Commission agreed to extend the expiration date for the spin-off approval to August 1, Entergy will host a teleconference to discuss this release at 10:00 a.m. CT on Tuesday, February 2, 2010, with access by telephone, 719-457-2080, confirmation code 6584600.The call and presentation slides can also be accessed via Entergy’s Web site at www.entergy.com.A replay of the teleconference will be available through February 9, 2010 by dialing 719-457-0820, confirmation code 6584600.The replay will also be available on Entergy’s Web site at www.entergy.com. I. Consolidated Results Consolidated
